In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                ________________
                                NO. 09-19-00206-CR
                                ________________

                      CRAIG LEE ANDERSON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the Criminal District Court
                           Jefferson County, Texas
                          Trial Cause No. 18-30269
________________________________________________________________________

                           MEMORANDUM OPINION

      Craig Lee Anderson appeals his first-degree felony conviction for arson of a

habitation. See Tex. Penal Code Ann. §§ 28.02(a)(2), (d)(2). The State alleged two

enhancements for prior felony convictions to which Anderson pled “true,”

increasing the range of possible punishment. See id. § 12.42(c)(1). The jury assessed

punishment at fifteen years of confinement, and the trial court sentenced Anderson

accordingly. In three issues, Anderson challenges the sufficiency of the evidence

arguing: (1) the evidence was insufficient to support the conviction; (2) the trial court

                                           1
committed reversible error by commenting on the weight of the evidence to support

the enhancement allegations; and (3) he was denied an impartial tribunal resulting

in a denial of due process and a fair trial. For the following reasons, we affirm the

trial court’s judgment.

                                  I. Background

      Anderson and Jamalliar Sadler had been in a dating relationship for

approximately four and a half years when they moved into a home together in Port

Arthur, Texas. Sadler’s teenage son also resided with them. They rented the home

from Beverly Higgins and her husband. Anderson and Sadler had not resided in the

home long when their relationship soured, and Sadler moved out. In a string of phone

calls and text messages, Anderson threatened to burn Sadler’s possessions, at which

point Sadler called the authorities. The police arrived at the rental home, entered

through unlocked doors, and observed smoke. The Port Arthur Fire Department

(PAFD) also responded to the scene.

A. Evidence

      1. Beverly Higgins’s Testimony

      Beverly Higgins was the State’s first witness. She testified that she and her

husband owned the home in question. Higgins said that she leased the house to

Anderson, and at the time the fire occurred, he had only been leasing the home for

about three months. Higgins testified that her husband received a call from the fire


                                         2
department, and she met her husband at the house. When they arrived, motor oil had

been spread all over the house in every room and Higgins described it as “just

splashed everywhere[.]” Higgins testified that there were burned curtains in a back

room and the wall was scorched. During Higgins’s testimony, the State offered, and

the trial court admitted, multiple photographs as exhibits depicting the home after

the fire. These photographs showed a substance poured throughout the house, burnt

curtains, and scorched walls. Higgins described these photographs and the damage

to the home during her testimony.

      2. Jamalliar Sadler’s Testimony

      Jamalliar Sadler, Anderson’s ex-girlfriend, also testified during the State’s

case in chief. Sadler testified that when they moved in together, she and Anderson

were not getting along, but they were going to “give it a chance.” She confirmed that

neither she nor Anderson owned the home. At some point, their disagreements

became such that she and her son moved out. When she left and took her son, there

was still animosity between her and Anderson so she did not tell him where she was

going. Sadler testified that Anderson called her and sent text messages in an attempt

to reach her, and copies of text messages between them were admitted as exhibits

during her testimony. In one of these texts, Anderson told her that “stuff of yours is

going up in smoke.” Sadler explained that meant to her that Anderson was “trying

to tell me he’s going to burn my stuff.” Sadler further testified that she received a


                                          3
phone call from Anderson about 1:19 a.m. telling her the “house burned, stuff in the

house is on fire[,]” and he was going to “[p]our oil on everything . . . [a]nd burn it.”

      After Anderson’s phone call, Sadler called the police and asked them to check

on the house. Sadler explained that the police checked the home and called to tell

her that as soon as they opened the door, they saw smoke coming out and the house

was on fire. Sadler testified that she went to the home the next day and described for

the jury that the fire damage included the walls and curtains, and there was “oil

everywhere.” Sadler testified that she had to throw her son’s things away because

they were soaked in oil. Sadler testified that none of the damage exhibited in the

photographs existed when she left the home, and fire caused the damage on the night

of the phone call.

      3. Michael Adaway’s Testimony

      Michael Adaway is a Captain for the PAFD and was dispatched to the address

in question around 1:30 a.m. When they arrived, they were able to walk into the

home because the doors were unlocked. Adaway described the house as having

“very light smoke throughout[.]” It also appeared as if someone poured some

substance over belongings and throughout the house on the floor and walls. Adaway

testified that the substance on the floor appeared to be motor oil. He testified that

while gasoline burns very quickly, oil is not easy to ignite and requires a very high

temperature to get it to burn and to keep it burning.


                                           4
      When asked where the fire originated, he said some mini blinds appeared to

have melted and there were some curtains that were partially burned. There was

nothing smoldering when they arrived, so they did not have to extinguish any fire.

Adaway said they used their thermal imager to make sure there were not any hot

spots remaining in the house before they left.

      4. Joe Pirtle, Jr.’s Testimony

      Joe Pirtle, Jr. testified that he is the PAFD’s Deputy Fire Marshal over

investigations and inspections and has worked for PAFD for twenty-four years. He

explained that his job duties include conducting arson and cause of origin

investigations. He has been actively investigating arson cases since 2001 or 2002.

      Pirtle testified that on July 7, 2017, he went to the house in question, but when

he arrived, it was not actively burning. He told the jury that he walked around outside

the house, but he did not find anything of interest related to the fire.

      Pirtle then “enter[ed] the structure and look[ed] for any burn patterns[.]” Pirtle

testified that he found a substance poured all over the house that appeared to be

motor oil and multiple fires started in different areas of the home that were not

connected in any way. Pirtle explained that motor oil burns hot, but in order to get it

going, you must light it with something hot; “you can’t light motor oil usually with

just a lighter or something.”




                                           5
      Pirtle testified there were multiple unconnected burnt areas. He explained that

with accidental fires, like electrical, something will usually originate in one spot,

whereas when you see multiple spots on fire that are not connected, somebody lit

those fires separately. Once Pirtle found multiple unconnected fires, he began

looking for “natural heat sources[,]” like electrical outlets, in order to rule them out.

Pirtle said he could not pinpoint where the fire started; it looked like somewhere on

the curtains, but he could not tell for sure. Pirtle opined that it was an incendiary fire,

which he explained meant the fire was intentionally lit by someone. When asked

what kind of charge it is called when someone intentionally sets fire to something,

Pirtle responded, “Arson.”

      5. Marcelo Molfino’s Testimony and Cell Phone Records

      Marcelo Molfino, a Criminal Investigator with the Jefferson County District

Attorney’s Office, also testified for the State. Molfino explained that his job included

looking at cell phone records, like the call detail records in question in this case.

Molfino described T-Mobile records for a number belonging to Craig Anderson and

said the records were obtained through a search warrant. These records were

admitted into evidence. Molfino described the software they used to break down the

records into dates, times, and the length of the calls.

      The State introduced a call log from Anderson’s phone, which Molfino

discussed. Molfino testified the records showed an outgoing call from Anderson’s


                                            6
phone to Sadler’s phone at 1:19 a.m. that lasted twelve seconds and the call was

completed successfully. Molfino explained that the call Anderson made at 1:19 a.m.

hit a tower “just a couple of blocks” from the fire’s location, leading him to conclude

that at 1:19 a.m. on July 7, 2017, Anderson’s phone was in the general area of the

fire’s location.

       6. Esau Anderson, Jr.’s Testimony

       The defense called Anderson’s older brother, Esau, to testify. Esau testified

that on the evening in question, he received a text message from Sadler at 1:21 a.m.,

telling him what his brother did. After receiving Sadler’s message, Esau went to their

mother’s house where he found Anderson asleep. On cross-examination, Esau

explained that he had seen his brother earlier in the evening, but he was not with

Anderson for several hours as Anderson told investigators, and Esau was at his own

home when the fire occurred. Esau also testified that their mother was living with

him at the time and was not hospitalized in Houston, like Anderson told

investigators.

       7. Antonio Mitchell’s Testimony and Anderson’s Sworn Statement

       Following Esau’s testimony, the State called Antonio Mitchell as a rebuttal

witness. Mitchell testified that he works for the PAFD where he oversees the arson

investigation program. He said that he contacted Anderson, who came into the office

and talked to him about the fire. Mitchell testified that Anderson said “something


                                          7
about him being with his brother” the night of the fire. He also discussed a sworn

statement Anderson signed that was admitted into evidence. In the statement,

Anderson claimed he went to Houston to visit his mother in the hospital and that

Esau stayed with him until around midnight.

B. Trial Judge’s Comments During Punishment

      During the punishment phase, the State read the balance of the indictment,

which included enhancements for two prior felony convictions. The first conviction

was a second-degree felony possession of a controlled substance, and the second

conviction was for a third-degree felony delivery of a simulated controlled

substance. Anderson pled “true” to both enhancements.

      The trial court then read the punishment charge to the jury. After reading the

charge to the jury but before closing statements, the trial court told the jury, “Now

two things. Number one, the paragraphs 2 and 3 are non-state jail felonies. We talked

about the levels, and each of those convictions were higher than a state jail felony.

So, that is by law the fact.” Anderson did not object to the trial court’s statement.

C. Trial Outcome

      The jury found Anderson guilty of the first-degree felony offense of arson of

a habitation. Anderson pled “true” to two enhancements and was sentenced to the

minimum punishment within the applicable range after enhancement, fifteen years

of confinement. Anderson timely appealed.


                                           8
                                    II. Analysis

A. Sufficiency

      In his first issue, Anderson challenges the sufficiency of the evidence to

support his conviction. Anderson argues that the State failed to establish the facts

alleged in the indictment and specifically contends that “[n]o rational juror could

have found that appellant started a fire by igniting oil.” Anderson further contends

there “is a remarkable absence in the record of any evidence to establish that

appellant ignited oil.”

      When an appellant challenges the sufficiency of the evidence, we review the

evidence in the light most favorable to the verdict to determine whether any rational

factfinder could have found the essential elements of the offense beyond a

reasonable doubt. See Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010

(citing Jackson v. Virginia, 443 U.S. 307 (1979)) (concluding the Jackson standard

is the only standard that a reviewing court should apply when examining

sufficiency); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). “[We] must

evaluate all of the evidence in the record, both direct and circumstantial, whether

admissible or inadmissible.” Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App.

1999). The jury is the sole judge of the witnesses’ credibility and weight to be given

their testimony. Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). We


                                          9
must defer to the jury’s determinations of weight and credibility of the witnesses and

its responsibility to fairly resolve conflicts in testimony. See Hooper, 214 S.W.3d at

13; see also Brooks, 323 S.W.3d at 899. Juries may draw multiple reasonable

inferences from facts so long as each inference is supported by the evidence

presented at trial. Tate, 500 S.W.3d at 413. We determine whether necessary

inferences are reasonable based on the combined, cumulative force of all evidence

when examined in the light most favorable to the verdict. Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). In conducting a sufficiency review, “we

should look at ‘events occurring before, during and after the commission of the

offense[.]’” See Hooper, 214 S.W.3d at 13 (quoting Cordova v. State, 698 S.W.2d
107, 111 (Tex. Crim. App. 1985)).

      The State charged Anderson with the offense of arson of a habitation. See Tex.

Penal Code Ann. § 28.02(a)(2). The statute provides that “[a] person commits an

offense if the person starts a fire, regardless of whether the fire continues after

ignition or causes an explosion with intent to destroy or damage . . . any building,

habitation, or vehicle[.]” Id. Here the State specifically alleged in the indictment that

Anderson “did then and there intentionally and knowingly start a fire, by igniting

oil, with intent to damage and destroy a habitation . . . and the Defendant knew that

the property was owned by another[.]”




                                           10
      Testimony at trial revealed that Anderson and Sadler had recently had a

contentious breakup, which resulted in Sadler moving out of the home they rented

together. The evidence at trial established that Anderson sent Sadler text messages

shortly before the fire and threatened that “stuff of yours is going up in smoke.”

Sadler also testified that Anderson called her at 1:19 a.m. telling her that the “house

burned, stuff in the house is on fire[,]” he “pour[ed] oil on everything[,]” and he

“burn[ed] it.” Additional evidence in the form of cell phone records and a criminal

investigator that analyzes cell tower data confirmed Anderson called Sadler from his

cellphone and the call pinged a tower within blocks of the fire’s location at 1:19 a.m.

      PAFD employees testified that there was a substance that appeared to be

consistent with motor oil poured throughout the home. Photographic evidence

admitted at trial showed a black substance consistent in appearance to motor oil in

nearly every room in the home on the floors, walls, and personal belongings. Sadler’s

testimony described her observations of the home the day after the fire, which

included that there was oil everywhere, the room was burned, the walls were burned,

and the curtains were burned. Sadler testified that before Anderson called her that

night, there had been no previous fire in the home; she called police immediately

after he called her, and the police found fire damage to the home when they arrived

shortly after Anderson’s call to Sadler.




                                           11
      When the fire department arrived, they observed smoke in the house and

burned areas around the windows. Deputy Marshal Pirtle confirmed that the

substance poured around the home appeared to be motor oil. Pirtle explained that

motor oil burns hot, but in order to get it going, you must light it with something

extremely hot. He testified that “you can’t light motor oil usually with just a lighter

or something. You have to get something else going to get the motor oil going.”

Pirtle also testified that he found evidence of multiple unconnected fires in the home,

and when he began looking for heat sources that may have accidentally caused the

fires, he could not find any. Pirtle explained to the jury that accidental fires usually

originate in one spot, whereas when you see multiple unconnected fires, someone

has intentionally lit them. Ultimately, Pirtle opined that the fire was incendiary in

nature, which meant someone intentionally lit it.

      We disagree with Anderson’s contention there is insufficient evidence to

support the jury’s verdict that he “intentionally and knowingly start[ed] a fire, by

igniting oil, with intent to damage and destroy a habitation[.]” A jury is allowed to

draw multiple reasonable inferences. Jackson, 443 U.S. at 318–19; Hooper, 214
S.W.3d at 13. The evidence established that Anderson threatened to set fire to

Sadler’s things and the home. He further told Sadler that he poured oil on everything

and burned it. Evidence also indicated recent fire damage to the home when the fire

department arrived soon after Anderson called Sadler, and Anderson’s phone was


                                          12
shown to be within the general location of the fire at 1:19 a.m. when he called Sadler.

Further, a fire investigator testified that the fire was incendiary in nature. A jury

could reasonably infer that Anderson poured the oil and started fires in the home as

he said he would, despite the difficulty he obviously encountered attempting to set

the motor oil on fire. Moreover, the jury could reasonably infer that Anderson lit the

oil and it burned out shortly thereafter. The arson statute expressly states that “[a]

person commits an offense if the person starts a fire, regardless of whether the fire

continues after ignition[.]” Tex. Penal Code Ann. § 28.02(a) (emphasis added). The

fact that other items in the home, including the curtains, were also set on fire in an

attempt to ignite the oil does not negate evidence supporting the jury’s reasonable

inferences that Anderson started a fire by igniting oil. We overrule Anderson’s first

issue.

B. Trial Judge’s Comments and Impartiality of Tribunal

         In his second and third issues, Anderson complains that the trial court erred

by commenting on the evidence to support the enhancement allegations and that he

was denied an impartial tribunal resulting in a denial of due process and a fair trial.

The trial court’s “comments” occurred during the punishment phase after Anderson

had already pled “true” to the enhancements and after the trial court read the

punishment charge to the jury. The trial court told the jury that the enhancement

paragraphs were “non-state jail felonies.” The first enhancement read in front of the


                                           13
jury regarded Anderson’s final conviction of the “felony of possession of a

controlled substance, second degree,” to which Anderson pled “true.” The second

enhancement alleged Anderson’s conviction for “the felony of delivery of a

simulated controlled substance, third degree,” to which he also pled “true.”

      In his brief, Anderson complains that Texas Code of Criminal Procedure

prohibits a trial judge from commenting on the evidence. See Tex. Code Crim. Proc.

Ann. art. 38.05. Anderson concedes that he failed to object to these comments but

argues the issue may be raised for the first time on appeal. We agree. The Texas

Court of Criminal Appeals held in Proenza v. State

      that claims of improper judicial comments raised under Article 38.05
      are not within Marin’s third class of forfeitable rights. Rather, we
      believe that the right to be tried in a proceeding devoid of improper
      judicial commentary is at least a category-two, waiver-only right.
      Because the record does not reflect that [the defendant] plainly, freely,
      and intelligently waived his right to his trial judge’s compliance with
      Article 38.05, his statutory claim in this matter is not forfeited and may
      be urged for the first time on appeal.

541 S.W.3d 786, 801 (Tex. Crim. App. 2017) (citations omitted). Accordingly, we

address the merits of Anderson’s complaint despite his failure to contemporaneously

object to the comments.

      Assuming, without deciding, that the trial judge’s comments were improper,

we undertake a harm analysis. Because Anderson also asserts a due process error

associated with these comments as being indicative of partiality, we will analyze



                                         14
harm under the standard for constitutional errors. 1 See Tex. R. App. P. 44.2(a). Texas

Rule of Appellate Procedure 44.2(a) provides that constitutional errors are “subject

to harmless error review[.]” Id. In examining constitutional errors, the court “must

reverse a judgment of conviction or punishment unless the court determines beyond

a reasonable doubt that the error did not contribute to the conviction or punishment.”
Id.

      The State has the burden “to show that any prior conviction used to enhance

a sentence was final under the law and that the defendant was the person previously

convicted of that offense.” Donaldson v. State, 476 S.W.3d 433, 439 (Tex. Crim.

App. 2015) (citing Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007)).

The defendant’s plea of “true” satisfies the State’s burden. Id. The trial court’s

comments were made during the punishment phase after Anderson had already pled

true to the enhancements for two prior felony convictions, specifically, a second-

degree felony and third-degree felony. Therefore, the State’s burden to prove the

enhancements had already been satisfied. See id. The trial court’s comments that




      1
        The Texas Court of Criminal Appeals also explained in Proenza v. State that
where a criminal defendant’s complaints regarding a trial court’s comments are
statutory only, courts of appeals should undertake a nonconstitutional harm analysis,
whereas constitutional complaints require a constitutional harm analysis. 541
S.W.3d 786, 801 (Tex. Crim. App. 2017) (citations omitted); see also Tex. R. App.
P. 44.2(a) (constitutional harm analysis); Tex. R. App. P. 44.2(b) (nonconstitutional
harm analysis).
                                          15
these were “non-state jail felonies” restated what Anderson admitted to before the

jury. The statement by the trial court was an undisputed and uncontested fact.

      Once a finding of true to the enhancement paragraph is entered, “the

‘punishment is absolutely fixed’ by law.” State v. Allen, 865 S.W.2d 472, 474 (Tex.

Crim. App. 1993) (quoting Harvey v. State, 611 S.W.2d 108, 111 (Tex. Crim. App.

1991), cert. denied, 454 U.S. 840 (1981)). The punishment range for a first-degree

felony is 5 to 99 years, absent enhancements. See Tex. Penal Code Ann. § 12.32(a).

With Anderson’s plea of “true” to two prior non-state jail felony convictions, the

enhanced punishment range increased to 15 to 99 years. See id. § 12.42(c)(1). The

jury assessed Anderson’s punishment at the minimum allowable term under the law.

See id.; see also Allen, 865 S.W.2d at 474 (discussing fixed punishment ranges).

Accordingly, we conclude beyond a reasonable doubt that the trial court’s comments

did not contribute to Anderson’s punishment. See Tex. R. App. P. 44.2(a).

      Therefore, the error, if any, was harmless. We overrule issues two and three.

                                 III. Conclusion

      We hold the evidence was sufficient to support the jury’s verdict convicting

Anderson of arson of a habitation. We further conclude that Anderson was unharmed

by the trial court’s comments regarding the classification of his prior felony

convictions to which he had already pled “true.” We affirm the trial court’s

judgment.


                                        16
      AFFIRMED.


                                            ________________________________
                                                    CHARLES KREGER
                                                          Justice

Submitted on October 6, 2020
Opinion Delivered November 18, 2020
Do Not Publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




                                       17